Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.267 Filed 09/21/20 Page 1 of 22




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN



UNITED STATES OF AMERICA,


                Plaintiff,               CASE NO: 20-cr-20262


v.                                       Hon. Matthew F. Leitman
                                         United States District Judge
AUSTIN JOSEPH LASH,

                 Defendant.
______________________________/


                United States of America’s Response
               to Lash’s Motion to Suppress Evidence

      On February 19, 2020, Michigan State Police and the Internet

Crimes Against Children Taskforce executed a search warrant at Lash’s

residence and recovered numerous electronic devices. Some of those

electronic devices contained child pornography that Lash obtained from

the internet. Additionally, a thumb drive and a laptop recovered from

Lash’s stored a video Lash recorded of himself masturbating to

ejaculation onto a sleeping young child. A grand jury indicted Lash on
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.268 Filed 09/21/20 Page 2 of 22




June 17, 2020 for production, transportation, and possession of child

pornography.

      Lash challenges the validity of the search warrant on his

residence for three reasons. Lash claims that the informaton in the

warrant was stale and lacked a nexus to his current residence, that

typographical errors rendered the warrant invalid, and that the

magistrate was not properly authorized to sign the search warrant.

Lash is wrong. Probable cause supported the issuance of the search

warrant at Lash’s residence, including a proper nexus between his

residence and the evidence sought in the warrant. Moreover, Sixth

Circuit case law and common sense establish that a typographical error

does not invalidate a search warrant. Finally, a neutral and detached

magistrate approved the warrant in accordance with Livingston County

procedures. Even if this warrant were in any way defective, the officers

relied on the warrant in good faith and the Leon exception would apply.

The Court should deny Lash’s motion without a hearing.




                                     2
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.269 Filed 09/21/20 Page 3 of 22




                                    Facts

      On July 12, 2019, Detective/Trooper Kenneth Weismiller, a

Michigan State Police officer and member of the Internet Crimes

Against Children taskforce (“ICAC”) in Lansing received a cyber-tip

from the National Center for Missing and Exploited Children

(NCMEC), that a Facebook account in the name of Austin Lash used

Facebook Messenger on April 29, 2019 to send child pornography to

another user with the name Austin Lash. (Ex. A, Search Warrant and

Affidavit, Filed Under Seal, ¶¶ 3B-3C).

      Investigation demonstrated that Lash transported the child

pornography while residing at a residence in Fenton, Michigan and

later moved to a residence in Clio, Michigan. Detective Weismiller

drafted and executed a search warrant for the residence in Clio,

Michigan.

      The affidavit detailed the investigation and the evidence

demonstrating probable cause for a search of Lash’s residence.

Detective Weismiller explained that he had been employed by the

Michigan State Police for six years and worked with the ICAC taskforce

for the last five years. (Ex. A, ¶ 3A).


                                      3
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.270 Filed 09/21/20 Page 4 of 22




      Detective Weismiller received a tip from NCMEC that showed

that a Facebook account in the name of Austin Lash sent another user

with the same name an image of child pornography, or Child Sexually

Abusive Material (“CSAM”) as referred to under state law. (Ex. A, ¶¶

3B - 3D). Detective Weismiller viewed the videos being shared between

the two Facebook accounts and based on his training and experience he

determined that they were CSAM and provided excruciating detail of

the contents of the video, explaining that they were a mash of different

child pornography videos. (Ex. A, ¶¶ 3B, 3E-3F).

      Not only were the Facebook accounts transporting child

pornography in Lash’s name and using Lash’s date of birth, Detective

Weismiller determined several other links between the child

pornography and Lash. (Ex. A, ¶¶ 3D, 3K). For instance, Detective

Weismiller discovered through a subpoena that the IP Addresses used

to transport the child pornography were assigned to Lash’s parent’s

residence, where Lash lived at the time. (Ex. A, ¶¶ 3D, 3I, 3K, 3O).

Detective Weismiller also obtained a search warrant for the contents of

the two Facebook accounts registered to Austin Lash. Included in the

return for this warrant were numerous videos depicting at least one


                                     4
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.271 Filed 09/21/20 Page 5 of 22




child under 16-years-old involved in a sexual situation. (Ex. A, ¶ 3S).

There were also other indications that Lash was the user of the

Facebook accounts, including other personal identifying information

and photographs of Lash. (Ex. A, ¶¶ 3T, 3W).

      There were numerous indications that Lash had moved from his

parent’s residence into his own residence. In a public Instagram account

linked to lash, a post from June 24, 2019, included a picture of Lash

with a garage door opener and keys, indicating that he moved in to a

new residence. (Ex. A, ¶ 3X(b)). Lash also noted in a snapchat

conversation reviewed by officers that he was on his way to Clio, where

the new residence is located. (Ex. A, ¶ 3V(b)). A car registered to Lash’s

father was also at the 11432 address only seven days before the

issuance of the search warrant. (Ex. A, ¶ 3R). Detective Weismiller used

the law enforcement information network (“LEIN”) and SOS database

to search Austin Lash, which also confirmed that Lash moved from his

parents’ home to his own residence located at 11432 N. ****** Road,

Clio, Michigan. (Ex. A, ¶ 3Y). Finally, Detective Weismiller located a




                                     5
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.272 Filed 09/21/20 Page 6 of 22




deed showing that Lash filed a warranty deed in his own name for the

target address. (Ex A., ¶ 3P).1

           Trooper Weismiller determined that Lash had moved from his

parent’s residence to the 11432 N. ****** Road, Clio, Michigan

residence based upon all of the factors outlined above.

           Trooper Weismiller also detailed the characteristics of child

pornography collectors in his experience will very often keep child

erotica and CSAM for years. (Ex. A, ¶ 3CC). He also noted that trained

officers can view even deleted computer files. (Ex. A, ¶ 3FF). Detective

Weismiller also knew that a user can access Facebook using a cellular

phone or a computer. (Ex. A, ¶ 3BB).

           Based on all of those factors, Weismiller believed that there was

probable cause that there were electronic devices containing evidence at

either residence. (Ex. A, ¶ 3AA).

           Magistrate Sherwood issued the warrant on February 18, 2020,

and Detective Weismiller executed the warrant on February 19, 2020

with other members of the Michigan State Police. The officers recovered

numerous electronic devices, but Lash was not home. Officers searched



1
    This paragraph contains a typographical error for the address of the residence stating 11332 rather than 11432.
                                                            6
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.273 Filed 09/21/20 Page 7 of 22




Lash’s electronic devices and discovered child pornography, including

images that appeared to be manufactured rather than downloaded from

the internet, including a video that showed Lash masturbating to

ejaculation onto a child. Trooper Weismiller interviewed further

witnesses and determined the identity of the victim as well as the

location where Lash manufactured the video, his parents’ residence in

Fenton. Officers executed another search warrant at his parents’

address, in part to confirm that Lash indeed manufactured the video at

that residence.

      Officers arrested Lash and the Livingston County Prosecutor’s

office charged Lash with state child pornography charges. On June 17,

2020, a grand jury indicted Lash for manufacturing, transporting, and

possessing child pornography. On July 14, 2020, agents arrested Lash

and state prosecutors later dismissed their child pornography charges.

                                Argument

I.    Probable Cause Supported the Issuance of the Search
      Warrant

      The Fourth Amendment requires warrants to be premised upon

probable cause. U.S. Const. Amend. IV. The Supreme Court has noted


                                     7
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.274 Filed 09/21/20 Page 8 of 22




that “Probable cause … is not a high bar: It requires only the kind of

fair probability on which reasonable and prudent people, not legal

technicians, act.” Kaley v. United States, 571 U.S. 320, 134 S.Ct. 1090,

1103 (2014). Probable cause has been defined as “a reasonable grounds

for belief, supported by less than prima facie proof but more than mere

suspicion.” United States v. Harris, 255 F.3d 288, 292 (6th Cir.2001).

Moreover, “[S]earch warrant affidavits are to be judged on the totality

of the circumstances, not line by line scrutiny.” United States v.

Thomas, 605 F.3d 300, 307 (6th Cir.2010) (citing Illinois v. Gates, supra

at 239). Thus, in reviewing search warrant applications, “[t]he task of

the issuing magistrate is simply to make a practical, common sense

decision whether, given all the circumstances set forth in the affidavit

before him . . . there is a fair probability that contraband or evidence of

a crime will be found in a particular place.” Id. at 239 (citing, Jones v.

United States, 362 U.S. 257, 271 (1960)).

      Once a magistrate has determined the existence of probable cause,

that decision should only be reversed if it was arbitrarily made. United

States v. Coffee, 434 F.3d 887, 892 (6th Cir. 2006). The magistrate’s

determination that probable cause exists is owed “great deference.”


                                     8
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.275 Filed 09/21/20 Page 9 of 22




United States v. Greene, 250 F.3d 471, 478 (6th Cir. 2006). As the

Supreme Court explained, de novo review of a magistrate's

determination “is inconsistent both with the desire to encourage use of

the warrant process by police officers and with the recognition that once

a warrant has been obtained, intrusion upon interests protected by the

Fourth Amendment is less severe than otherwise may be the case.”

Massachusetts v. Upton, 466 U.S. 727, 733 (1984). This deferential

standard “further[s] the Fourth Amendment's strong preference for

searches conducted pursuant to a warrant.” Id.

      Probable cause supported the issuance of a warrant in this case.

The warrant provided a strong link between Lash and criminal activity,

as well a common sense link between Lash’s new residence and the

evidence. Detective Weismiller received information from a named

source, NCMEC, which had in turn received the information from

Facebook. Lash’s concerns regarding reliability may have some weight

when discussing confidential informants or anonymous sources, but

have no merit in this context. While it may be preferable to state

Facebook and NCMEC’s reliability, it is a hypertechnical criticism of

the affidavit. NCMEC’s reliability is well-established and does not need


                                     9
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.276 Filed 09/21/20 Page 10 of 22




extensive recitation in an affidavit. United States v. Zorn, No. 10-20077,

2010 WL 2287144, at *3 (E.D. Mich. May 27, 2010), aff'd, 461 F. App'x

493 (6th Cir. 2012), cert. granted, judgment vacated, 568 U.S. 803, 133

S. Ct. 149, 184 L. Ed. 2d 5 (2012), and vacated and remanded, 487 F.

App'x 289 (6th Cir. 2012) (sentence vacated on other grounds); See also

42 U.S.C. §§ 5571(8)-(9). Moreover, the “Magistrate has the same right

as a Court to take judicial notice.” United States v. Sevier, 539 F.2d 599,

603 (6th Cir.1976). The magistrate could easily believe that Facebook is

a reliable custodian of their own records and able to provide records of

their own users, a fact corroborated by the later search warrant results

showing Lash indeed was the user of the Facebook accounts. Detective

Weismiller also personally reviewed the child pornography video

provided by NCMEC. There is ample probable cause that Lash

possessed CSAM/ child pornography through the facts set forth in the

affidavit, which demonstrated that one account operated by Lash sent

child pornography to another account operated by Lash, and that one of

those accounts contained additional CSAM/child erotica.




                                     10
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.277 Filed 09/21/20 Page 11 of 22




      A.    The search warrant affidavit demonstrates a nexus
            between the evidence sought and Lash’s residence,
            and the information was not stale.

      Lash contends that the magistrate should not have authorized the

search warrant because the information was stale related to his

transportation and possession of child pornography and lacked a nexus

to his residence. Both of these claims are wrong.

            1.    The evidence related to his transportation of
                  child pornography was not stale.

      Sixth Circuit case law recognizes that the staleness calculation in

the realm of child pornography is far different than in cases involving

other contraband. “[W]e have reasoned that because the crime is

generally carried out in the secrecy of the home and over a long period,

the same time limitations that have been applied to more fleeting

crimes do not control the staleness inquiry for child pornography.”

United States v. Paull, 551 F.3d 516, 522 (6th Cir. 2009). In Paull, the

Court upheld a warrant where the latest evidence of a defendant

subscribing to a child pornography website was thirteen months prior to

the search warrant. Id. Other courts have found likewise. See United

States v. Shackleford, 2007 WL 403627, at *6 (E.D. Ky. Feb. 1, 2007)


                                     11
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.278 Filed 09/21/20 Page 12 of 22




(eight month between information and warrant not stale); United States

v. Costello, 596 F. Supp. 2d 1060, 1066 (E.D. Mich. 2009) (thirteen

months not stale following decision in Paull); United States v. Lacy, 119

F.3d 742, 746 (9th Cir.1997) (ten month time delay not stale); United

States v. Froman, 355 F.3d 882, 886 (5th Cir. 2004) (delay from

February 2001 to November 2001 not stale).

        Here, the NCMEC tip indicated that Lash transported the child

pornography on April 24, 2019. Detective Weismiller obtained the

warrant on February 18, 2020. However, Detective Weismiller also

obtained information from a search warrant on January 29, 2020. (Ex.

A, ¶ 3S). That resulted in the discovery of additional apparent CSAM on

Lash’s Facebook account.2 (Ex. A, ¶ 3U). The affidavit did not provide

any date for those being stored on uploaded to the account. However,

since Detective Weismiller preserved the accounts on July 12, 2019, the

Facebook accounts contained CSAM, and Lash possessed CSAM, as of

at least that date. (Ex. A, ¶ 3N). Here, Lash also did not merely visit a

website, he transported a file from one account of his to another with



2
 An image of a minor’s breasts do not meet the federal definition of child pornography but do constitute CSAM
under Michigan state law. The possession of such images remain child erotica and still constitute evidence that Lash
possessed child pornography.
                                                        12
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.279 Filed 09/21/20 Page 13 of 22




graphic child sex penetration, an act which took several affirmative

steps. Regardless of whether the court views the most recent

information as approximately seven months before the warrant or

under ten months before the warrant, the information supporting

probable cause is not stale, based upon prior case law and Detective

Weismiller’s attestation based on his experience that child pornography

offenders keep child pornography for long periods of time. Finally, while

it is not essential to the issue of probable cause, it appears Detective

Weismiller continued to investigate and executed the search warrant

very soon after receiving additional information from Facebook.

      Controlling case law and common sense demonstrate that this

information was not stale.

            2.    Lash’s move to a new residence does not defeat
                  probable cause.

      Common sense and another case from this district dictate that

Lash’s move to a new residence does not result in the elimination of

probable cause in the context of a child pornography investigation. In

United States v. Costello, 596 F. Supp. 2d 1060, 1066 (E.D. Mich. 2009),

the defendant moved residences between the initial investigation and

the issuance of a search warrant during a child pornography

                                     13
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.280 Filed 09/21/20 Page 14 of 22




investigation and the Court upheld the warrant on the new residence.

The Sixth Circuit reviewed the issue of staleness in this context in

United States v. Paull, 551 F.3d 516, 522-523 (6th Cir. 2009), in which

the defendant was convicted on his conditional guilty plea to possession

of child pornography and attacked a search warrant that was based on

an affidavit alleging that he purchased access to a pornographic website

thirteen months prior to the search. The court rejected the challenge,

reasoning as follows: “Applying this approach to child pornography, we

have reasoned that because the crime is generally carried out in the

secrecy of the home and over a long period, the same time limitations

that have been applied to more fleeting crimes do not control the

staleness inquiry for child pornography.

      The warrant states that an individual can access Facebook on a

mobile device or another electronic device. (Ex. A, ¶ 3AA). The issuing

magistrate and this Court are entitled to take the common sense view

that a person moving from one location to another takes their personal

electronic devices with them, especially those that contain material

valuable to them and material they wish to keep secret. For Lash, child




                                     14
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.281 Filed 09/21/20 Page 15 of 22




pornography fits both of those categories. The warrant had a sufficient

nexus to Lash’s Clio address.

      B.    The typographical error in the search warrant does
            not invalidate it.

      Lash does not dispute that the search warrant itself. The search

warrant states the correct address and accurately describes his

residence. However, Lash asserts that because the affidavit contains an

incorrect digit in two paragraphs that the search warrant is invalid.

(Ex. A, ¶¶ 3P, 3Q). Lash makes this claim despite the accuracy of the

detailed description and address of the residence in the affidavit and

despite the affidavit stating the correct address in several other places.

(Ex. A, ¶¶ 1, 3R, 3Y, 3Z, and concluding paragraph).

      The review of a search warrant affidavit is not a game of gotcha.

Instead, a reviewing court is to remember that “affidavits for search

warrants ... must be tested and interpreted ... in a commonsense and

realistic fashion. They are normally drafted by non-lawyers in the midst

and haste of a criminal investigation. Technical requirements of

elaborate specificity once exacted under common law pleadings have no

proper place in this area.” United States v. Ventresca, 380 U.S. 102, 108,


                                     15
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.282 Filed 09/21/20 Page 16 of 22




85 S.Ct. 741, 13 L.Ed.2d 684 (1965). In accordance with that dictate

from the Supreme Court, courts have not invalidated warrants based on

typographical errors. United States v. Sawyer, Fed.Appx. 174, 181, 2005

WL 647774 (C.A.6 (Tenn.); United States v. Winkler, 2008 WL 5136463,

*3 (E.D. Tenn. 2008); United States v. Gordon, 2013 WL 440177, *6

(E.D. Mich. 2013). Lash’s seizure upon this typographical error is a

greater reflection of a desperate attempt to invalidate extraordinarily

damaging evidence rather than any real deficiency in the warrant.

      C.    Lash’s contention that the magistrate could not
            properly issue the warrant is without merit.

      An order signed by Chief Judge of the Livingston County Courts,

Judge Reader, announced that the district judges selected Magistrate

Sherwood, who authorized the warrant in this matter. Lash contends

that because Judge Reader, a Circuit Court judge, declared through this

order that the magistrate could authorize warrants it did not comply

with Michigan law. (Def. Ex. B, Chief Judge Reader Order). The order

states that the judges of the 53rd District Court appoint Jerry Sherwood

as a magistrate judge. The order also provides that the magistrate has

the power to issue search warrants. (Def. Ex. C. at 4).


                                     16
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.283 Filed 09/21/20 Page 17 of 22




      Lash relies on M.C.L.A. § 8511, which states that a district court

magistrate may issue search warrants if authorized to do so by a

district court judge, and MCR 4.401, which states that magistrates may

only exercise duties expressly authorized by the chief judge or division.

      This argument fails for many reasons. First, Livingston County

operates under a unified court plan. Administrative order 2013-10 from

the Michigan Supreme Court authorizes concurrent jurisdiction for the

Livingston County Circuit and District Courts. This means that judges

in that county can operate as district court judges and circuit court

judges regardless of their status. Also under that plan, there is also one

unified chief who operates as the head of both the circuit and district

courts. Chief Judge Reader, as the “Chief Judge of Livingston County

Courts,” was the chief judge of both the circuit and district courts, and

had the power to authorize the magistrate to issue search warrants. He

also, as a district court judge, could authorize Magistrate Sherwood to

issue search warrants. Second, even if Chief Judge Reader is not a

district court judge, M.C.L.A § 8511 does not dictate the manner in

which a district court judge must authorize magistrates to issue search

warrants. This order does not mean that the other district court judges


                                     17
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.284 Filed 09/21/20 Page 18 of 22




did not authorize Magistrate Sherwood to issue warrants. Finally, the

government has obtained and attaches as Exhibit B, the email from the

Michigan Supreme Court’s regional administrator at the time notifying

Livingston County that the administrative order had been approved.

The approval by the Michigan Courts of the order is very strong

evidence of its legality. Lash’s argument ignores common sense and the

unified court system that operates in Livingston County.

II.   Even if the Search Warrant is Any Way Deficient, the Good
      Faith Exception Applies

      Even in the event that this Court finds that the affidavit is not

supported by probable cause, the good faith exception applies.

      A.    The good faith exception applies to any deficiency in
            probable cause or lack of nexus between the criminal
            activity or place searched.

      In United States v. Leon, 468 U.S. 897, 104 S.Ct. 340 (1984), the

United States Supreme Court recognized the good faith exception,

allowing officers to rely on search warrants executed in good faith later

determined to be lacking. Even if there is not probable cause to issue a

warrant, the exclusionary rule will not apply unless one of the four

following categories applies: (1) if the issuing magistrate “was misled by

information in an affidavit that the affiant knew was false or would
                                     18
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.285 Filed 09/21/20 Page 19 of 22




have known was false except for his reckless disregard for the truth;”

(2) if “the issuing magistrate wholly abandoned his judicial role;” (3) if

the affidavit was “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable,” or in other words,

where “the warrant application was supported by [nothing] more than a

‘bare bones' affidavit,”; or (4) if the “warrant may be so facially

deficient—i.e., failing to particularize the place to be searched or the

things to be seized.” Leon at 914-915.

      Lash provides a conclusory statement that the good faith

exception does not apply, but provides no explanation for why it does

not. For this Court to uphold the warrant under the good faith

standard, however, the affidavit need only contain “a minimally

sufficient nexus between the illegal activity and the place to be searched

to support an officer's good-faith belief in the warrant's validity, even if

the information provided was not enough to establish probable cause.”

United States v. Carpenter, 360 F.3d 591, 596 (6th Cir. 2004) But this is

not a “bare bones” affidavit. This was not simple boilerplate nor a bare

bones affidavit, but rather an affidavit that contained specific

descriptions of the entire investigation. It provided a step-by-step basis

                                     19
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.286 Filed 09/21/20 Page 20 of 22




to link Lash to the criminal activity and provided a common sense

reason that Lash’s residence would contain evidence of his criminal

conduct. Even if the Court found the information in the warrant stale, it

is within a close enough time frame of other cases that have allowed

such warrants that it would meet the good faith standard.

      Lash may believe that the allegations connecting the illegal

activity to the residence is lacking, but only “some modicum of evidence,

however slight” is necessary for the good faith exception to apply when

connecting the criminal activity to the place to be searched. United

States v. Warren, 365 Fed.Appx. 635, 637 (6th Cir. 2010) (quotation

omitted). Here, there is far more than a modicum of evidence connecting

the criminal activity to the place searched.

      B.    The good faith exception would apply if the warrant
            is void ab initio.

      Finally, even if Lash’s contention that the warrant is void ab initio

is correct---which it is not---the evidence is still admissible pursuant to

Leon. In United States v. Master, 614 F.3d 236, 243 (6th Cir. 2010), the

Sixth Circuit invalidated a search warrant because the issuing judge

could not authorize a warrant in that county under state law. However,

the Court remanded to the district court for a determination of whether
                                     20
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.287 Filed 09/21/20 Page 21 of 22




the officers acted in good faith, ruling that the good faith exception can

apply when officers relied on a wrongly issued warrant in good faith.

See also United States v. Moorehead, 912 F.3d 963, 969 (6th Cir. 2019),

cert. denied, 140 S. Ct. 270, 205 L. Ed. 2d 180 (2019); United States v.

Ammons, 207 F.Supp.3d 732, 743-744 (W.D. Ky 2016) (Good faith

exception applied when magistrate could not lawfully authorize

warrant.) Lash does not allege and there is no evidence that the officers

involved---or anyone in Livingston County for that matter---was aware

that Magistrate Sherwood could not issue search warrants. Suppression

of the warrant for that reason in this circumstance would further none

of the goals of the Fourth Amendment.

III. Conclusion

      Lash’s motion should be denied without a hearing.

                                    Respectfully submitted,

                                    MATTHEW SCHNEIDER
                                    United States Attorney

Dated: September 21, 2020          s/CHRISTOPHER W. RAWSTHORNE
                                   Assistant United States Attorney
                                   600 Church Street
                                   210 Federal Building
                                   Flint, Michigan 48502-1280
                                   Phone: (810) 766-5035
                                   christopher.rawsthorne@usdoj.gov
                                     21
Case 4:20-cr-20262-MFL-PTM ECF No. 36, PageID.288 Filed 09/21/20 Page 22 of 22




                       CERTIFICATE OF SERVICE

      I hereby certify that on September 21, 2020, the foregoing

document was electronically filed by an employee of the United States

Attorney’s Office with the Clerk of the Court using the ECF system

which will send notification of such filing to:

      Barney Whitesman


                                    s/JESSICA SZUKHENT
                                    United States Attorney’s Office
                                    600 Church Street
                                    Flint, Michigan 48502-1280




                                     22
